Appeal by the defendant from a judgment of the Supreme Court, Queens County (Browne, J.), rendered November 29, 1989, convicting him of attempted murder in the second degree, criminal possession of a weapon in the fourth degree, criminal contempt in the second degree, and menacing, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of attempted murder in the second degree. The trial evidence shows that the defendant went to the workplace of his estranged wife, locked the two of them in a small room alone, and proceeded to stab her with a knife which had a blade of four to six inches long. He stabbed her in the neck twice, near the jugular vein, inflicting a wound nearly one inch deep, and he stabbed her in the forehead, knee and through her hand, which she had held over the left side of her chest during the attack. The proof, therefore, was sufficient for the jury to infer that the defendant had the requisite mental culpability to commit murder (see, Penal Law § 125.25; People v Perez, 64 NY2d 868; People v Cahill, 167 AD2d 411; People v Taylor, 163 AD2d 902). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). Balletta, J. P., Rosenblatt, Ritter and Copertino, JJ., concur.